DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment filed 11/9/2021.  Claims 1-3, 5-12, 14-17, and 19-23 are pending.  Claims 21-23 are new. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/21 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-10 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “from a current imaging examination and a most recent prior measurement from a not recent previous imaging examination for at least one lesion according to a medical image of a subject;”  Claim 1 further recites “receive… a plurality of non-most recent prior measurements from a plurality of non-most recent imaging examinations of the least one lesion of the subject.”    The examiner understands the current language to mean that method compares growth rates from different timeframes.  However, it is unclear how the phrases  “a not recent previous imaging”  and “non-most recent prior measurements”  is intended to encompass chronologically.  Moreover, because of this language, it is not clear to the examiner how the “adjusted growth for each of the calculated growths based on a corresponding calculated growth’’ is being determined or calculated.
Claims 2-3, 5-10, and 21-23 inherit the deficiencies of claim 1 through dependency, and are therefore also rejected.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-12, 14-17, and 19-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e, a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
35 USC 101 enumerates four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter. As explained by the courts, these “four categories together describe the exclusive reach of patentable subject matter. If a claim covers material not found in any of the four statutory categories, that claim falls outside the plainly expressed scope of Section 101 even if the subject matter is otherwise new and useful.” In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007).  Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter?  Applicant’s claims fall within at least one of the four categories of patent eligible subject matter because claims 1-10 is drawn to a system, and claims  11-15  are drawn to a method, and claims 16-20 are drawn to a product.   
Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not complete the eligibility analysis.  Claims drawn only to an abstract idea, a natural phenomenon, and laws of nature are not eligible for patent protection.  As described in MPEP 2106, subsection III, Step 2A of the Office’s eligibility analysis is the first part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l,134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. at 77-78, 101 USPQ2d at 1967-68).  
The United States Patent and Trademark Office (USPTO) has prepared revised guidance (2019 Revised Patent Subject Matter Eligibility Guidance) for use by USPTO personnel in evaluating subject matter eligibility. The 2019 Revised Patent Subject Matter Eligibility Guidance revises the procedures for determining whether a patent claim or patent application claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the USPTO’s Subject Matter Eligibility Guidance in two ways. First, the 2019 Revised Patent Subject Matter Eligibility Guidance explains that abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes. Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not ‘‘directed to’’ the judicial exception if the judicial exception is integrated into a practical application of the judicial exception. A claim that recites a judicial exception, but is not integrated into a practical application, is directed to the judicial exception under Step 2A and must then be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.
Step 2A asks: Does the claim recite a law of nature, a natural phenomenon (product of nature) or an abstract idea? If so, is the judicial exception integrated into a practical application of the judicial exception?  A claim recites a judicial exception when a law of nature, a natural phenomenon, or an abstract idea is set forth or described in the claim. While the terms “set forth” and “describe” are thus both equated with “recite”, their different language is intended to indicate that there are different ways in which an exception can be recited in a claim. For instance, the claims in Diehr set forth a mathematical equation in the repetitively calculating step, while the claims in Mayo set forth laws of nature in the wherein clause, meaning that the claims in those cases contained discrete claim language that was identifiable as a judicial exception. The claims in Alice Corp., however, described the concept of intermediated settlement without ever explicitly using the words “intermediated” or “settlement.”  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  
In the instant case, claims 1-3, 5-12, 14-17, and 19-23  recite(s) mathematical relationships and also recite a method and system for certain methods of organizing human activities, which is subject matter that falls within the enumerated groupings of abstract ideas described in the 2019 Revised Patent Subject Matter Eligibility Guidance.    Certain methods of organizing human activities includes fundamental economic practices, like insurance; commercial interactions (i.e. legal obligations, marketing or sales activities or behaviors, and business relations).   Organizing human activity also encompasses managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions.)  The recited method and system are drawn to assessing/calculating the growth of a growth/lesion over time.
Claims 1 recite(s) a system configured to:
  receive a current measurement from a current imaging examination and a most recent prior measurement from a not recent previous imaging examination for at least one lesion according to a medical image of a subject; 
calculate a first growth between the current measurement and the most recent prior measurement;
 determine the first growth satisfies a threshold of a medical guideline indicating the at least one lesion is stable; 
receive, in response to determining the first growth satisfies the threshold of the medical guideline, a plurality of non-most recent prior measurements from a plurality of non-most recent imaging examinations of the least one lesion of the subject, 
each of the plurality of non-most recent prior measurements identified chronologically;
 calculate growths between the current measurement and each of the non- most recent prior measurements; 
calculate an adjusted growth for each of the calculated growths based on a corresponding calculated growth, a date of the current imaging examination, and a date of an imaging examination of the non-most recent imaging examination for the corresponding calculated growth; and 
identify at least one of the non-most recent prior measurements in response to a corresponding calculated growth between the current measurement and the at least one of the non-most recent prior measurements failing to satisfy the threshold of the medical guideline, wherein the calculated growth is an adjusted growth.
Similarly, claims 11 and 16 recite: 
receiving a current measurement and a plurality of prior measurements of at least one lesion according to a medical image of a subject, each of the current and the plurality of prior measurements identified chronologically; 2016P00798WOUS (PHC-10-7999) Page 4 of 12Application No. 16/466,673 Amendment Dated: 11/3/2021 Final Office Action Dated: 9/10/21 
calculating growth between the current measurement and a most recent measurement of the plurality of prior measurements; 
calculating growth between the current measurement and each of non-most recent measurements of the plurality of prior measurements; 
adjusting, in response to all of the growths satisfying a threshold according to a medical guideline, a growth of at least one of the calculated growths based on a date of the current imaging examination and a date of an imaging examination of the plurality of non-most recent imaging examinations corresponding to the growth;
 identifying the adjusted growth of the at least one of the non-most recent measurements as failing to satisfy the threshold; and 
This judicial exception is not integrated into a practical application because the claim language does not recite any improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)); effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment see MPEP 2106.05(e). 
While abstract ideas, natural phenomena, and laws of nature are not eligible for patenting by themselves, claims that integrate these exceptions into an inventive concept are thereby transformed into patent-eligible inventions. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354, 110 USPQ2d 1976, 1981 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71-72, 101 USPQ2d 1961, 1966 (2012)). Thus, the second part of the Alice/Mayo test is often referred to as a search for an inventive concept. Id.  An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).  Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting “the Government’s invitation to substitute Sections 102, 103, and 112 inquiries for the better established inquiry under Section 101”). As made clear by the courts, the “‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the Section 101 categories of possibly patentable subject matter.” Intellectual Ventures I v. Symantec Corp.,838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9).  
As described in MPEP 2106, subsection III, Step 2B of the Office’s eligibility analysis is the second part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. _, 134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961 (2012)).  Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception?  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional steps amount to insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)).
Claims 1, 11, and 16 recites additional limitation(s), including the steps of “display … the current measurement,, the most recent prior measurement…an indicator of the identified at least one of the non-most recent measurements of the at least one lesion.”  Claim 1 further recites: “one or more processor” and “display device.”   The added claim language recites a components features that are and were routine and conventional at the time of Applicant’s invention was filed. 
To support the finding of the identified features being generic and conventional, the generic nature of the computer system used to carryout steps of the recited method is underscored by the system description in the instant application, which discloses: “The computing device 152 suitably embodies the tumor tracking device 110 and can comprise a workstation, laptop, tablet, smart phone, body worn computing device, server, combinations and the like. The lines between components represented in the diagram represent communications paths, which can be wired or wireless through one or more communication networks 160.” (par. 26) 
 The application explains: “The computing device 150 includes the display device 136, such as a computer display, projector, body worn display, and the like, and one or more input devices 156, such as a mouse, keyboard, microphone, touch or gesture interface, and the like. The computing device 152 includes the one or more processors 150, such as a digital processor, a microprocessor, an electronic processor, an optical processor, a multi-processor, a distribution of processors including peer-to-peer or cooperatively operating processors, client-server arrangement of processors, and the like.” (see par. 27)  Such language underscores that the applicant's perceived invention/ novelty focuses on the computerized implementation of the abstract idea, not the underlying structure of the additional (generic) components. 
Furthermore, the courts have recognized the certain computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05 (d) (II)).  Among these are the following features, which are analogous to the step of:  displaying…an indicator of the identified at least one of the non-most recent measurements of the at least one lesion, recited in claims 1, 11, and 16. 
-	Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
-	 Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
Because Applicant’s claimed invention recites a judicial exception that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself, the claimed invention is not patent eligible.	
Claims 2-3, 5-10 and 21-23 are dependent from Claim 1 and include(s) all the limitations of claim(s) 1. However, the additional limitations of the claims Claims 2-3, 5-10 and 21-23 fail to recite significantly more than the abstract idea. Therefore, claim(s) Claims 2-3, 5-10 and 21-23 are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claims 12, and 14-15 are dependent from Claim 11 and include(s) all the limitations of claim(s) 11. However, the additional limitations of the claims 12, and 14-15 fail to recite significantly more than the abstract idea. Therefore, claim(s) 12, and 14-15 are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claims 17, 18-20 are dependent from Claim 16 and include(s) all the limitations of claim(s) 11. However, the additional limitations of the claims 17, 18-20 fail to recite significantly more than the abstract idea. Therefore, claim(s) 17, 18-20 are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-12, 14-17, 19-20 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mabotuwana et al (US 20160314278 A1).
Claims 1 and 22  Mabotuwana teaches a tumor tracking device, comprising:
one or more processors (par. 45- components of the IT infrastructure 10 suitably include processors 48 executing computer executable instructions embodying the foregoing functionality, where the computer executable instructions are stored on memories 50 associated with the processors 48)  configured to:
 receive a current measurement and a plurality of prior measurements of at least one lesion according to a medical image of a subject (par. 65- The guideline management engine 72 selects one or more guidelines based on the context vector. Pertinent guidelines are the World Health Organization guideline and the RECIST guideline (Response Evaluation Criteria In Solid Tumors). The guideline management engine 72 further applies rules in the selected guidelines to the obtained measurements and clinical information. In case more information is required to apply a rule in the selected guideline, the information can be obtained from the context vector, secondary algorithms applied to data in the context vector, or direct transmission by the user), each of the current and the plurality of prior measurements identified chronologically (par. 57- retrieved measurements by the clinical support system 14 to provide a qualitative assessment of the interval change of measured findings in previous clinical documents, Fig. 11)); 
calculate first growth between the current measurement and a most recent measurement;  (par. 5-a lesion grows slowly over time, it can be described as stable between two exams even though it displays significant growth over a larger number of exams that span a two-year interval. This information can be retrieved from such an early exam or its report (given that the lesion is present then);
determine the first growth satisfies a threshold of a medical guideline indicating the at least one lesion is stable; (par. 61-63- determination of stability of a lesion: Stable, subtle hypoattenuating subcapsular lesion within segment 7 measures 2.7.times.1.1 cm) 
receive, in response to determining the first growth satisfies the threshold of the medical guideline, a plurality of non-most recent prior measurements of the least one lesion of the subject, each of the plurality of non-most recent prior measurements identified chronologically;  (Table 1;  par. 66-show progression of lesion(s) over time)and 
calculate growth between the current measurement and each of the non- most recent measurements (par. 67- radiologist makes a measurement. In a step 804, the radiologist makes another measurement intersecting the first measurement within the T second interval. In a step 806, an alert is issued by measured finding engine); and 
identify at least one of the non-most recent prior measurements in response to a corresponding calculated growth between the current measurement and each of non-most recent measurements of the plurality of prior measurements exceeding a threshold according to a medical guideline and the calculated growth between the current measurement and a most recent measurement of the plurality of prior measurements failing to exceed the threshold; (par. 67- per RECIST guideline, the largest dimension of the finding is compared to the largest dimension of the finding on that clinical document in a step 820; Fig. 10-11-displaying indication of growth) and 
display a user interface that displays on a display device  an indicator of the identified at least one of the non-most recent measurements of the at least one lesion (fig. 10-11; par. 68- The interface 900 includes an image 902 and a qualitative assessment sector 904. The image 902 includes measurements 906 for a clinical finding 908. The qualitative assessment sector 904 includes an assessment of the size 910 of the clinical finding over time 912; par 71- display)  the current measurement, the most recent prior 2016P00798WOUS (PHC-10-7999-PCT-US)Page 2 of 13Application No. 16/466,673Amendment Dated: 5/11/2021 Office Action Dated: 2/19/21measurement, and at least the identified at least one of the non-most recent prior measurements, along with an indicator that identifies  the identified at least one of the non-most recent prior measurements. (Table 1, par. 68- The interface 900 includes an image 902 and a qualitative assessment sector 904. The image 902 includes measurements 906 for a clinical finding 908. The qualitative assessment sector 904 includes an assessment of the size 910 of the clinical finding over time 912); wherein the indicator includes a symbol that indicates the displayed growth of at least one of the calculated growths is the adjusted growth. (See fig. 4-displays the change in growth-measurements 306 and image references 308 with matching colors (light gray, dark gray and gray) report the registered finding on each particular clinical document, i.e. date's CT exam. The underlined measurements 310 refer to a measurement or image reference made on the prior exam; See also fig. 10-11-which chart changes in growth rate over time.)
Claim 1 has been further amended to recite “calculate an adjusted growth for each of the calculated growths based on a corresponding calculated growth, a date of the current imaging examination, and a date of an imaging examination of the non-most recent imaging examination for the corresponding calculated growth..”  Mabotuwana discloses  a device further configured to:  calculate an adjusted growth for each of the calculated growths based on a corresponding calculated growth, a date of the current imaging examination, and a date of an imaging examination of the non-most recent imaging examination for the corresponding calculated growth (par. 36- The clinical support system 14 also determines the longevity of the clinical findings and information with respect to the image references, the measurements, and/or the one or more clinical documents. The clinical support system 14 further generates a user interface which provides a longitudinal view of the related clinical findings and information)

Claim 2.	 Mabotuwana teaches the device according to claim 1, wherein the one or more processors is further configured to select a most recent of the identified at least one of the non-most recent prior measurements; wherein the user interface displays the indicator for the selected most recent of the identified at least one of the non-most recent measurements (Fig. 11- displaying measurements over time)
Claim 3. 	Mabotuwana teaches the device according to claim 1, wherein the one or more processors is further configured to: calculate a second growth between the current measurement and a minimum of the plurality of non-most recent prior measurements.   (par. 69- sector 1004 includes an assessment of the size 1006 of the clinical finding over time 1008. The qualitative assessment also includes the RECIST status of the clinical finding 1010 and the date of the latest exam 1012. The interface 1000 also includes a matrix view 1014 of all clinical finding measurements over time; Fig. 11)
Claim 5.  	Mabotuwana teaches device according to claim 1, wherein one or more processors is configured to: display via a display device, a graph including the current measurement, the most recent prior measurement, the plurality of non-most recent prior measurements with the indicator of the identified at least one of the non-most recent prior measurements, and the threshold..  (Fig. 11-displaying measurements with dates in a graph; par. 62, see also fig. 9 - RECIST guideline selected, 814, 820-822)
Claim 6. 	Mabotuwana teaches the device according to claim 1, wherein each of the current measurement and the plurality of non-most recent prior measurements include a long diameter measurement and a short diameter measurement; (par. 66- generates a user interface that visualizes the obtained measurements as an overlay or popup in the region of interest. In an advanced embodiment, the "dots" on the graphical time line are entry points for opening up image information, e.g., a key image on which the prior measurement appears)… The graph could potentially be used to navigate through time and show earlier images);  and further including: the one or more processors configured to derive a lesion pathology from a clinical description of the at least one lesion.  (par. 65- the RECIST guideline distinguishes between tumors and lymph nodes. The natural language processing engine 32 can be constructed to classify if a finding is a tumor or a lymph node, based on measurement and its descriptive label ("segment 7 lesion".fwdarw.tumor; "right hilar lymph node".fwdarw.lymph node))
Claim 7. 	Mobatuwana teaches the device according to claim 1, wherein the user one or more processors is further configured to generate a medical report which includes the indicator and corresponding non-most recent measurements of the at least one lesion.  (par. 42- The resulting output from the intelligent control engine 40 is a cross-report grouping all the related clinical findings and information over all of the clinical documents which relate to a particular finding of interest)
Claim 8.  	Mobatuwana teaches the device according to claim 1, wherein the indicator includes one or more from the group comprising of a displayed symbol, a displayed shape, a difference in display intensity of one or more of the plurality of prior measurements, a difference in contrast of one or more of the plurality of prior measurements, and a color difference of one or more of the plurality of prior measurements.  (Fig. 10-includes measurement in image, and a plurality of measurements)
Claim 9. 	Mobatuwana teaches the device according to claim 1, wherein the one or more processors is further configured to: receive the  medical image of a subject which and data identifying the subject and chronology from at least one of the group comprising a medical imaging scanner and a medical image storage system; (par. 33- automatically creates a finding-centric longitudinal view of a patient by extracting measurements and image references from radiology reports and registering the measurements and image references across previous radiology reports) and 
display a view of the medical image which includes the at least one lesion;  (fig. 10-11; par. 68- The interface 900 includes an image 902 and a qualitative assessment sector 904. The image 902 includes measurements 906 for a clinical finding 908. The qualitative assessment sector 904 includes an assessment of the size 910 of the clinical finding over time 912; par 71- display)  
measure at least one diameter of the at least one lesion  displayed in the view, which generates the current measurement.  (fig. 10-displays lesion; par. 65-measurement data including longest diameter gathered and RECIST guidelines are applied)
Claim 10.   	Mobutuwana teaches a medical imaging systemclaim 1; and a medical imaging scanner
Claim 11. 	Mobutuwana teaches a method of tumor tracking, comprising: 
receiving a current measurement and a plurality of prior measurements of at least one lesion according to a medical image of a subject, (par. 65- The guideline management engine 72 selects one or more guidelines based on the context vector. Pertinent guidelines are the World Health Organization guideline and the RECIST guideline (Response Evaluation Criteria In Solid Tumors). The guideline management engine 72 further applies rules in the selected guidelines to the obtained measurements and clinical information. In case more information is required to apply a rule in the selected guideline, the information can be obtained from the context vector, secondary algorithms applied to data in the context vector, or direct transmission by the user), each of the current and the plurality of prior measurements identified chronologically; (par. 57- retrieved measurements by the clinical support system 14 to provide a qualitative assessment of the interval change of measured findings in previous clinical documents, Fig. 11))
 calculating growth between the current measurement and a most recent measurement of the plurality of prior measurements;  (par. 5-a lesion grows slowly over time, it can be described as stable between two exams even though it displays significant growth over a larger number of exams that span a two-year interval. This information can be retrieved from such an early exam or its report (given that the lesion is present then)
5calculating growth between the current measurement and each of non-most recent measurements of the plurality of prior measurements; (par. 67- radiologist makes a measurement. In a step 804, the radiologist makes another measurement intersecting the first measurement within the T second interval. In a step 806, an alert is issued by measured finding engine)
identifying the adjusted growth of the at least one of the non-most recent measurements as failing to satisfy the threshold;  (par. 67- per RECIST guideline, the largest dimension of the finding is compared to the largest dimension of the finding on that clinical document in a step 820; Fig. 10-11-displaying indication of growth) and
 displaying on a display device  a value of the current measurement, values for the plurality of prior measurements, and an indicator that visually identifies of a value of the identified at least one of the non-most recent measurements of the at least one lesion.  (fig. 10-11; par. 68- The interface 900 includes an image 902 and a qualitative assessment sector 904. The image 902 includes measurements 906 for a clinical finding 908. The qualitative assessment sector 904 includes an assessment of the size 910 of the clinical finding over time 912; par 71- display)   
Claim 11 has been further amended to recite: adjusting, in response to all of the growths satisfying a threshold according to a medical guideline, a growth of at least one of the calculated growths based on a date of the current imaging examination and a date of an imaging examination of the plurality of non-most recent imaging examinations corresponding to the growth.
Mobutuwana teaches the method of claim 11 further comprising:  adjusting, in response to all of the growths satisfying a threshold according to a medical guideline, a growth of at least one of the calculated growths based on a date of the current imaging examination and a date of an imaging examination of the plurality of non-most recent imaging examinations corresponding to the growth (par. 36- The clinical support system 14 also determines the longevity of the clinical findings and information with respect to the image references, the measurements, and/or the one or more clinical documents. The clinical support system 14 further generates a user interface which provides a longitudinal view of the related clinical findings and information)
Claim 12. 	Mobutuwana teaches the method according to claim 11, wherein identifying includes: selecting a most recent of the identified at least one of the non-most recent measurements; and wherein displaying includes displaying the indicator for the selected most recent of the identified at least one of the non-most recent measurements.  (Fig. 11- displaying measurements over time)
Claim 14. 	Mobutuwana teaches the method according to claim 11, wherein calculating the growth between the current measurement and each of non-most recent measurements of the plurality of prior measurements includes calculating growth between the current measurement and a calculated minimum of the plurality of prior measurements.  (par. 69- sector 1004 includes an assessment of the size 1006 of the clinical finding over time 1008. The qualitative assessment also includes the RECIST status of the clinical finding 1010 and the date of the latest exam 1012. The interface 1000 also includes a matrix view 1014 of all clinical finding measurements over time; Fig. 11)
Claim 15.	 Mobutuwana teaches the method according to claim 11, wherein displaying includes: displaying graphically the current and plurality of prior measurements with the indicator of the identified at least one of the non-most recent measurements of the at least one lesion.  (Fig. 10-Fig. 11-displaying measurements with dates in a graph; par. 68- The interface 900 includes an image 902 and a qualitative assessment sector 904. The image 902 includes measurements 906 for a clinical finding 908. The qualitative assessment sector 904 includes an assessment of the size 910 of the clinical finding over time 912; par 71- display)  )
Claim 16.	 Mobutuwana teaches a non-transitory computer-readable storage medium carrying instructions which controls one or more processors to: 
receive a current measurement and a plurality of prior measurements of at least one lesion according to a medical image of a subject par. 65- The guideline management engine 72 selects one or more guidelines based on the context vector. Pertinent guidelines are the World Health Organization guideline and the RECIST guideline (Response Evaluation Criteria In Solid Tumors). The guideline management engine 72 further applies rules in the selected guidelines to the obtained measurements and clinical information. In case more information is required to apply a rule in the selected guideline, the information can be obtained from the context vector, secondary algorithms applied to data in the context vector, or direct transmission by the user), each of the current and the plurality of prior measurements identified chronologically; (par. 57- retrieved measurements by the clinical support system 14 to provide a qualitative assessment of the interval change of measured findings in previous clinical documents, Fig. 11))
calculate growth between the current measurement and a most recent measurement of the plurality of prior measurements (par. 5-a lesion grows slowly over time, it can be described as stable between two exams even though it displays significant growth over a larger number of exams that span a two-year interval. This information can be retrieved from such an early exam or its report (given that the lesion is present then); 
 calculate growth between the current measurement and each of non-most recent measurements of the plurality of prior measurements (par. 67- radiologist makes a measurement. In a step 804, the radiologist makes another measurement intersecting the first measurement within the T second interval. In a step 806, an alert is issued by measured finding engine); 
identify the adjusted growth of the at least one of the non-most recent measurements as failing to exceed the threshold; (par. 67- per RECIST guideline, the largest dimension of the finding is compared to the largest dimension of the finding on that clinical document in a step 820; Fig. 10-11-displaying indication of growth) and 
 display on a display device a graph including the current measurement, the non-most recent measurement, the plurality of prior measurements, and an indicator that identifies of the 2016P00798WOUS (PHC-10-7999-PCT-US)Page 6 of 13Application No. 16/466,673Amendment Dated: 5/11/2021Office Action Dated: 2/19/21identified at least one of the non-most recent measurements of the at least one lesion.  (fig. 10-11; par. 68- The interface 900 includes an image 902 and a qualitative assessment sector 904. The image 902 includes measurements 906 for a clinical finding 908. The qualitative assessment sector 904 includes an assessment of the size 910 of the clinical finding over time 912; par 71- display)   
Claim 16 has been further amended to recite: adjusting, in response to all of the growths satisfying a threshold according to a medical guideline, a growth of at least one of the calculated growths based on a date of the current imaging examination and a date of an imaging examination of the plurality of non-most recent imaging examinations corresponding to the growth.
Mobutuwana teaches the method of claim 16 further comprising:  adjusting, in response to all of the growths satisfying a threshold according to a medical guideline, a growth of at least one of the calculated growths based on a date of the current imaging examination and a date of an imaging examination of the plurality of non-most recent imaging examinations corresponding to the growth (par. 36- The clinical support system 14 also determines the longevity of the clinical findings and information with respect to the image references, the measurements, and/or the one or more clinical documents. The clinical support system 14 further generates a user interface which provides a longitudinal view of the related clinical findings and information)

Claim 17. 	Mobutuwana teaches the non-transitory computer-readable storage medium according to claim 16, wherein to identify includes selecting a most recent of the identified at least one of the non-most recent measurements; and wherein to display includes displaying the indicator for the selected most recent of the identified at least one of the non-most recent measurements.  (fig. 10-11; par. 68- The interface 900 includes an image 902 and a qualitative assessment sector 904. The image 902 includes measurements 906 for a clinical finding 908. The qualitative assessment sector 904 includes an assessment of the size 910 of the clinical finding over time 912;  par 71- display)   
Claim 19. 	Mobutuwana teaches the non-transitory computer-readable storage medium according to claim 16, wherein to calculate the growth between the current measurement and each of non-most recent measurements of the plurality of prior measurements includes calculating growth between the current measurement and a calculated minimum of the plurality of prior measurements.  (Fig. 11-displaying measurements with dates in a graph; par. 62)
Claim 20. 	Mobutuwana teaches the non-transitory computer-readable storage according to claim 16, wherein to display includes: displaying on a display device a value of the current measurement, values for the plurality of prior measurements, and an indicator that visually identifies a value of the identified at least one of the non-most recent measurements of the at least one lesion.  (fig. 10-11; par. 68- The interface 900 includes an image 902 and a qualitative assessment sector 904. The image 902 includes measurements 906 for a clinical finding 908. The qualitative assessment sector 904 includes an assessment of the size 910 of the clinical finding over time 912; par 71- display)   


Response to Arguments
Applicant's arguments filed 11/9//21 have been fully considered but they are not persuasive.
(A)	Applicant argues that the new claim amendments recite a specific manner of collecting additional measurements, and therefore should be patent eligible.
	In response, the amended claims are remain drawn to an abstract idea, reciting certain methods of organizing human activity and mathematical relationships, as explained in the current rejection under 101.  However, the additional limitations do not render the claims patent eligible, and do not represent an improvement in technology.  
Consideration of improvements is relevant to the integration analysis regardless of the technology of the claimed invention. That is, the consideration applies equally whether it is a computer-implemented invention, an invention in the life sciences, or any other technology. See, e.g., Rapid Litigation Management Ltd. v. CellzDirect, Inc., in which the court noted that a claimed process for preserving hepatocytes could be eligible as an improvement to technology because the claim achieved a new and improved way for preserving hepatocyte cells for later use, even though the claim is based on the discovery of something natural.(See 827 F.3d 1042, 1048 (Fed. Cir. 2016))  Notably, the court did not distinguish between the types of technology when determining that the invention improved technology. 
However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.  (921 F.3d 1084, 1093-94 (Fed. Cir. 2019)  Note, there is no requirement for the judicial exception to provide the improvement. 
	During examination, the examiner should analyze the “improvements” consideration by evaluating the specification and the claims to ensure that a technical explanation of the asserted improvement is present in the specification, and that the claim reflects the asserted improvement.  . If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 C.F.R. § 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification. For example, in response to a rejection under 35 U.S.C. § 101, an applicant could submit a declaration under § 1.132 providing testimony on how one of ordinary skill in the art would interpret the disclosed invention as improving technology and the underlying factual basis for that conclusion.
	The new claim limitations recite further mathematical calculations.  However, the claimed invention recites  an improvement to the  abstract idea, but do not recite an improvement to technology.  Therefore, the rejection of the claims under 35 USC 101 has been maintained. 
 (B)	Applicant has argued that the newly added amendments overcome the Mabotuwana reference.  
In response,  the examiner has provided additional citations to address the newly added limitations.  
While applicant asserts that the Mabotuwana reference does not teach adjusted  growth, the Examiner respectfully disagrees.  The Mabotuwana reference discloses changes in the growth of tumors in Figs. 4, and 10-11  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775.  The examiner can normally be reached on M-F, 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RACHEL L. PORTER
Primary Examiner
Art Unit 3626



/Rachel L. Porter/Primary Examiner, Art Unit 3626